ITEMID: 001-77559
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF ABDULLAH ALTUN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - domestic and Convention proceedings
JUDGES: David Thór Björgvinsson
TEXT: 4. The applicant was born in 1972 and lives in Diyarbakır.
5. The applicant was a student in the Medical Faculty of the Diyarbakır Dicle University at the time of the events giving rise to the present application.
6. On 23 March 1995 the applicant was notified by an arrest warrant, which he signed, about the basis and the reasons for his arrest. On the same day he was taken into custody by the police officers from the Anti-Terror Branch of the Diyarbakır Security Directorate (Terörle Mücadele Şubesi) on suspicion of his involvement in the PKK.
7. On 5 April 1995 the police officers drafted a report of the reconstruction of events, which was signed by the applicant.
8. On 9 April 1995 the applicant gave a statement to the police, where he confessed that he had been involved in certain activities for the PKK.
9. On 10 April 1995 he was brought before the judge who ordered his detention on remand.
10. On 13 April 1995 the chief public prosecutor at the Diyarbakır State Security Court filed a bill of indictment with the latter charging the applicant under Article 125 of the Criminal Code with carrying out activities for the purpose of bringing about the secession of part of the national territory.
11. On 3 June 1999 the Diyarbakır State Security Court composed of two civilian judges and a military judge, convicted the applicant of the charges against him and sentenced him to death under Article 125 of the Criminal Code. Taking into account the applicant's behaviour during the trial, the death penalty was commuted to a life sentence. It is to be noted that the Diyarbakır State Security Court held thirty hearings and heard nineteen witnesses.
12. On 21 February 2000 the Court of Cassation upheld the judgment of the Diyarbakır Security Court.
13. On 1 March 2000 the decision of the Court of Cassation was pronounced in the presence of the applicant's lawyer.
14. On 25 April 2000, the Court of Cassation dismissed the applicant's request for rectification of decision.
15. A full description of the domestic law may be found in Özel v. Turkey (no. 42739/98, §§ 20-21, 7 November 2002) and Gençel v. Turkey (no. 53431/99, §§ 11-12, 23 October 2003).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
